DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 17 February 2021.
Claims 1-14 are pending. Claims 1 and 6 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra (US 2004/0017939, published 29 January 2004) and further in view of Lawrenson et al. (US 2017/0192511, published 6 July 2001, hereafter Lawrenson) and further in view of Gonzalez (US 2007/0005795, published 4 January 2007).
As per independent claim 1, Mehrotra discloses a method for handling frame dropping during playback of a file, the method comprising:
acquiring, by a processor executing an operating system comprising a screen capturing module, a propositioned frame in a graphics card cache (paragraph 0041)
acquiring screen data according to the prepositioned frame (paragraph 0041)
monitoring the screen data and timing during a duration in which the screen data does not change (paragraph 0040)
wherein the modification of the screen data causes the screen capturing module to perform screen capture (paragraph 0040)
Mehrotra fails to specifically disclose responsive to detecting that the duration in which the screen data does not change exceeds a preset threshold, triggering restorable modification operations to the screen data, wherein the restorable modification operation comprise modifying the screen data to a modified screen data and restoring the modified screen data back to the screen data prior to modifying. However, Lawrenson, which is analogous to the claimed invention because it is directed toward returning to a previous state responsive to a time-out, discloses responsive to detecting that the duration in which the screen data does not change exceeds a preset threshold, triggering restorable modification operations to the screen data, wherein the restorable modification operation comprise modifying the screen data to a modified screen data and restoring the modified screen data back to the screen data prior to modifying (paragraph 0028: Here, a time-out period for detecting a modification to screen data. If no modification is identified within the time period, the screen reverts back to the previous version of the screen data). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lawrenson with Mehrotra, with a reasonable expectation of success, as it would have allowed for restoring to a previous state. This would have enabled a user to return to a previous display state in order to avoid the appearance of screen freeze, thereby allowing a user to resume activities on his/her device.
Mehrotra fails to specifically disclose modifying the screen data to a modified screen data and restoring the modified screen data within one frame to the screen data prior to modifying and wherein the modification causes the screen buffer to swap. However, Gonzalez, which is analogous to the claimed invention because it is directed toward identifying differences between frames, discloses modifying the screen data to a modified screen data and restoring the modified screen data within one frame to the screen data prior to modifying and wherein the modification causes the screen buffer to swap (paragraph 0369: Here, a frame is updated based upon a modification of a color map. However, if no modification is made to the color map, the previous frame color map, which is stored in a “past frame” buffer is maintained. However, if the color map is modified, the new frame, including modifications, is swapped for display). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gonzalez with Mehrotra, with a reasonable expectation of success, as it would have enabled for efficient allocation of memory in processing frames (Gonzalez: paragraph 0369), as this would have enabled for the swapping of frames, only when a change has been detected.
As per dependent claim 2, Mehrotra, Lawrenson, and Gonzalez disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lawrenson disclose restorably modifying the screen data when the duration in which the screen data does not change exceeds the preset threshold (pages 442-445: Here, the screen does not change, while the data on the back buffer loads. In instances where the back buffer is not ready when the frame rate is met, the contents will be swapped once the time required to render items is met). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Direct3D with Mohrotra, with a reasonable expectation of success, as it would have allowed for updating a display, based upon the swap chain, to load contents in a “back buffer” in order to provide the user with a better user experience by eliminating delay within the user’s display.
	With respect to claims 6-7, the applicant discloses the system for performing the methods of claims 1-2. Claims 6-7 are similarly rejected.
As per dependent claim 12, Mohrotra, Lawrenson, and Gonzalez disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gonzalez discloses wherein modifying the screen data corresponds to a first time period from a first time point to a second time point, and restoring the screen data to its original form corresponds to a second time period from the second time point to a third time point, and wherein a time interval covers the first time and second time periods is less than one frame (paragraph 0369: Here, a first time point includes the time in which a frame is updated based upon a modification of a color map. However, if no modification is made to the color map, the previous frame color map, which is stored in a “past frame” buffer is maintained. However, if the color map is modified, the new frame, including modifications, is swapped for display). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gonzalez with Mehrotra, with a reasonable expectation of success, as it would have enabled for efficient allocation of memory in processing frames (Gonzalez: paragraph 0369), as this would have enabled for the swapping of frames, only when a change has been detected.
	With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 12. Claim 14 is similarly rejected.
	
Claims 5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Lawrenson, and Gonzalez and further in view of Direct3D 10 programming guide excerpts (ACM Press, ACM Siggraph 2007 courses On, August 5, 2007, hereafter Direct3D).
As per dependent claim 5, Mehrotra, Lawrenson, and Gonzalez disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Mehrotra discloses acquiring screen capture data of the screen capture module (paragraphs 0040-0041). Mehrotra fails to disclose pushing the screen capture data. However, Direct3D discloses pushing screen data (pages 442-445: Here, a back buffer data is pushed to the front buffer as part of the swapchain). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Direct3D with Mohrotra, with a reasonable expectation of success, as it would have allowed for updating a display, based upon the swap chain, to load contents in a “back buffer” in order to provide the user with a better user experience by eliminating delay within the user’s display.
	With respect to claim 10, the applicant discloses the system for performing the methods of claim 5. Claim 10 is similarly rejected.
	As per dependent claim 11, Mehrotra, Lawrenson, and Gonzalez disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Mehrotra fails to specifically disclose wherein the preset threshold is one tenth of a second. However, Direct3D discloses a refresh rate (pages 442-443), and it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Direct3D with Mohrotra, with a reasonable expectation of success, as it would have allowed for updating a display, based upon the swap chain, to load contents in a “back buffer” in order to provide the user with a better user experience by eliminating delay within the user’s display.
	Further, while Mohrotra-Direct3D doesn’t specify a threshold for the refresh rate, the examiner takes official notice that a refresh rate of one tenth of a second was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-know with Mehrotra-Direct3D, with a reasonable expectation of success, as it would have enabled a user to customize the refresh rate. This would have enabled him/her to control the refresh rate and thus, specify how often he/she desires the frame buffer to swap. This would have conserved processing power as a refresh rate of 1/10 second or 10Hz (10 screen refreshes/second requires substantially less refreshing than a standard 60Hz (60 screen refreshes/second).
	With respect to claim 13, the applicant discloses the limitations substantially similar to those in claim 11. Claim 13 is similarly rejected.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra, Lawrenson, and Gonzalez and further in view of Mariani et al. (US 2005/0071786, published 31 March 2005, hereafter Mariani).
As per dependent claim 3, Mehrotra, Lawrenson, and Gonzalez disclose the limitations similar to those in claim 2, and the same the rejection is incorporated herein. Mehrotra discloses displaying the cursor to an original position so that the screen data is restorably modified (paragraphs 0040-0041). However, Mehrotra fails to specifically disclose controlling, when the duration in which the screen data does not change exceeds the preset threshold, a cursor on a screen to move by a preset distance. However, Mariani discloses when the duration in which the screen data does not change exceeds the preset threshold, a cursor on a screen to move by a preset distance (paragraph 0046: Here, a loop is created to move the cursor more than two pixels to reset a timer). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mariani with Mohrotra-Lawrenson, with a reasonable expectation of success, as a means for delaying the refreshing of the screen. This would have provided a time-out timer to reset, such that the buffer may be refreshed at a later time. This would have allowed a user to maintain display of a current buffer in order to avoid rendering an unfinished back buffer. This would have provided a user with only complete contents.
	As per dependent claim 4, Mehrotra, Lawrenson, Gonzalez, and Mariani disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Mariani discloses wherein the distance is greater than two pixels (paragraph 0046) but fails to disclose the distance being five pixels. However, five pixels falls within the set of “greater than two pixels” as disclosed by Mariani. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date, having Mohrotra, Direct3D, and Mariani before them to substitute the generic “greater than two pixels” with the specific “five pixels.” It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute one known method for the other to achieve the predictable result of resetting the timer. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
	With respect to claims 8-9, the applicant discloses the system for executing the method of claims 3-4, respectively. Claims 8-9 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mehrotra, Lawrenson, and Gonzalez.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144